Citation Nr: 0015377	
Decision Date: 06/09/00    Archive Date: 06/15/00

DOCKET NO.  95-30 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals 
of a medial meniscus tear and traumatic arthritis of the 
right knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel



INTRODUCTION

The veteran had active service from August 1970 to August 
1991.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, in July 1995 that granted service connection and a 
noncompensable evaluation for the veteran's right knee 
disorder.  The evaluation for the veteran's service-connected 
right knee disorder was increased to 20 percent under the 
provisions of Diagnostic Code 5257 in a subsequent decision 
by the RO.

This case was previously Remanded in June 1997 and February 
1999 for further development.

On February 10, 1997, a hearing was held at the RO before 
C.W. Symanski, who is the member of the Board rendering the 
final determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b) (West 1991).


FINDINGS OF FACT

1.  The veteran's service-connected right knee disorder is 
manifested by an anterior cruciate ligament deficiency with 
weakened movement, excess fatigability, incoordination and 
functional ability further limited by flare-ups on repeated 
use; more than moderate impairment of the knee due to 
subluxation or instability is not demonstrated.

2.  There is x-ray evidence of arthritis in the right knee, 
with flexion limited to not more than 90 degrees, and no 
limitation of extension.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
residuals of a medial meniscus tear of the right knee have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, and Part 4 Codes 
5257, 5260, 5261.

2.  Arthritis of the right knee is 10 percent disabling on a 
separate basis according to the schedular criteria.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, and Part 4 Codes 5003, 5010.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records show that he was 
treated for a right lateral meniscus injury and anterior 
cruciate ligament defect.  An x-ray report dated in July 1988 
noted mild osteoarthritis present with no fractures or 
dislocations demonstrated.  The veteran was stated to have 
had recurrent pain since 1983, which usually occurred after 
exercise.  The veteran was treated with a knee brace and 
physical therapy, with fair results, although the veteran 
still experienced periodic pain.  

A VA x-ray report dated in September 1995 noted findings 
suggestive of prior trauma to the right fibula, and 
degenerative changes in the right knee, primarily the medial 
and patellofemoral compartments.  Findings suggestive of 
prior osteochondritis dissecans involving the lateral femoral 
condyle were also noted.

A VA examination in September 1995 found that there was no 
effusion in the right knee.  The knee was stable to varus and 
valgus stress, and the veteran had a positive Lachman's and 
anterior drawer test.  The veteran's knee was nontender to 
palpation, and a McMurray's examination was negative.  Range 
of motion of the right knee was from 0 to 90 degrees.  X-rays 
were described as showing decreased joint space medially and 
with osteophyte formation.  The diagnosis was anterior 
cruciate ligament deficiency of the right knee with 
subsequent secondary degenerative changes in the medial joint 
space.

During a hearing before a Member of the Board in February 
1997, the veteran testified that he sometimes had locking and 
giving way in the right knee, and had been given a knee 
brace.  The veteran further testified that he had swelling 
and pain in his right knee which affected functional ability. 

A VA x-ray report dated in August 1997 noted mild joint space 
narrowing and degenerative changes in the medial compartment 
and patellofemoral compartment with minimal degenerative 
change in the lateral compartment.  No acute bony 
abnormalities were identified.  There was bony expansion of 
the proximal fibula approximately 10 to 11 centimeters below 
the fibular head, which may be secondary to prior trauma.  
This was found to be unchanged from the September 1995 
examination, and there were findings suggesting the 
possibility of prior osteochondritis dissecans.  In addition 
a probable remote fibular fracture was found.

A VA examination in August 1997 found that the veteran had 
range of motion from 0 to 110 degrees in the right knee.  
There was no instability to varus and valgus stress.  The 
veteran had some mild patellofemoral crepitations and a 
negative grind and apprehension sign.  There was no 
significant lateral or medial joint line tenderness and a 
negative McMurray's test.  Lachman's and anterior drawer 
testing were both positive.  It was not possible to do a 
pivot shift test due to significant guarding.  It was noted 
that x-rays were reviewed and showed an osteochondral lesion 
possibly in the lateral aspect of the distal femoral condyle.  
Significant medial degenerative arthritis and significant 
patellofemoral arthritis, with a question of an old fibular 
fracture were also reported.

The impression noted on the August 1997 VA examination report 
was of an anterior cruciate ligament deficient right knee 
with progressive degenerative changes and patellofemoral 
arthritis.  The examiner stated that the veteran's right knee 
did exhibit weakened movement, excess fatigability, and 
incoordination attributable to the anterior cruciate ligament 
deficit.  It was also stated that right knee pain could 
significantly limit functional ability during flare-ups or 
with repeated use over time.

Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2.  Disability 
evaluations, in general, are intended to compensate for the 
average impairment of earning capacity resulting from a 
service-connected disability.  They are primarily determined 
by comparing objective clinical findings with the criteria 
set forth in the rating schedule.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4 (1999).

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) 
recognized a distinction between a veteran's dissatisfaction 
with an initial rating assigned following a grant of service 
connection (as in this case) and a claim for an increased 
rating for a service-connected disability.  The Court found 
two important reasons for this distinction-consideration of 
"staged" ratings and the adequacy of the statement of the 
case.  The use of staged ratings will therefore be considered 
in this decision.

The Board notes that in DeLuca v. Brown, 8 Vet. App. 202 
(1995), the Court held that the provisions of the Rating 
Schedule do not subsume 38 C.F.R. § 4.40, and that 38 C.F.R. 
§ 4.14 does not forbid consideration of a higher rating based 
on greater limitation of motion due to pain on use, including 
during flare-ups.  38 C.F.R. § 4.40 states that disability of 
the musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  In addition, 
38 C.F.R. § 4.45 states that as regards the joints the 
factors of disability reside in reductions of their normal 
excursion of movements in different planes.

A number of diagnostic codes are potentially applicable in 
this case.  Other impairment of the knee, with recurrent 
subluxation or lateral instability, warrants a 30 percent 
rating if severe, a 20 percent rating if the impairment is 
moderate, and a 10 percent evaluation if the impairment is 
slight.  Code 5257.  

The Board notes that the RO has rated the veteran's right 
knee disability under the provisions of Code 5257.  That 
diagnostic code provides, essentially, a mechanism for 
evaluating a knee disability whose manifestations, e.g., 
recurrent subluxation or instability, do not readily fall 
under one of the other codes.  

The evidence indicates that the veteran has worn a knee brace 
and has complained that he has frequent knee pain, and that 
at times the knee is unstable and gives out on occasion.  The 
medical evidence shows that the veteran had a positive 
Lachman's and anterior drawer test during VA examinations in 
September 1995 and August 1997.  However, there is no 
documentation of any subluxation or lateral instability.  The 
Board notes that the veteran's right knee was stable to varus 
and valgus stress during the September 1995 and August 1997 
VA examinations.  Therefore, it is clear that the 
requirements for a rating higher than 20 percent under Code 
5257 have not been satisfied for any part of the appeal 
period. 

In considering the issue on appeal, the Board also notes that 
VA General Counsel has addressed the question of multiple 
ratings when evaluating knee disabilities.  VAOPGCPREC 23-97 
(July 1, 1997).  It was specifically held that arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257.  Such an opinion suggests 
that separate ratings may be awarded for limitation of motion 
and instability.  Full range of flexion and extension in the 
knee is from zero to 140 degrees.  38 C.F.R. § 4.71, plate 
II.

A 30 percent evaluation may be assigned for limitation of 
flexion of the leg to 15 degrees.  Limitation of flexion of 
the leg to 30 degrees warrants a 20 percent rating, and 
limitation to 45 degrees warrants a 10 percent rating.  A 
noncompensable evaluation is to be assigned for limitation of 
flexion to 60 degrees or more.  Code 5260.  

For limitation of extension to 45 degrees, a 50 percent 
rating is warranted.  Extension limited to 30 degrees yields 
a 40 percent rating, and extension limited to 20 degrees 
gives a 30 percent rating.  Limitation of extension to 
15 degrees makes a 20 percent rating appropriate, and 
limitation to 10 degrees warrants a 10 percent evaluation.  A 
noncompensable rating is to be assigned where the limitation 
of extension is to 5 degrees or less.  Code 5261.  

The medical evidence does show the presence of some 
limitation of motion of the right knee.  Range of motion in 
the right knee was found to be from 0 degrees of extension to 
90 degrees of flexion during a VA examination in September 
1995.  Another VA examination in August 1997 noted range of 
motion from 0 degrees of extension to 110 degrees of flexion.  
These findings are insufficient for even a compensable rating 
under Codes 5260 or 5261.  

However, Code 5003 provides that a separate 10 percent rating 
may be granted for painful limitation of motion that is not 
compensable under the applicable diagnostic codes if there is 
x-ray evidence of arthritis in the joint.  The limitation of 
motion in the veteran's right knee is noncompensable.  
However, the record includes some objective evidence 
concerning limitation of motion due to pain, and x-ray 
evidence of arthritis in the right knee joint.  The Board 
therefore finds that a separate 10 percent rating is 
warranted on this basis under Code 5003.  38 U.S.C.A. 
§ 5107(b).  

In addition, it is noted that the record indicates some 
functional impairment due to the right knee disorder insofar 
as the August 1997 VA examination report noted weakened 
movement, excess fatigability, and incoordination.  In 
addition, the most recent VA examiner commented that flare-
ups and repeated use of the knee could further limit his 
functional ability.  While the record shows that the veteran 
has some functional impairment due to his right knee 
disability, there is no indication that such impairment is 
severe enough to warrant a higher evaluation on this basis.  
While the veteran testified to some functional impairment 
during a hearing in February 1997, the record does not show 
that this impairment is beyond the level for which the 
veteran is already being compensated.  Therefore, there is no 
basis upon which to increase the evaluation for the right 
knee disorder, even considering the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and the Court's holding in DeLuca.


ORDER

Entitlement to a rating in excess of 20 percent for residuals 
of a medial meniscus tear of the right knee is denied.

A separate 10 percent rating is granted under Code 5003 for 
arthritis in the right knee with limitation of motion, in 
addition to the veteran's 20 percent rating under Code 5257 
for his right knee impairment, subject to the regulations 
governing the award of monetary benefits.  



		
	C. W. Symanski
	Member, Board of Veterans' Appeals

 

